MONROE, Judge,
concurring in part and dissenting in part.
I agree that the jury’s verdict finding in favor of Reese against both tortfeasors but awarding damages against only one tortfea-sor is an invalid verdict and that therefore, the trial court erred in denying Reese’s motion for a new trial. However, I disagree with the majority that the case should be retried in its entirety. This court has not been presented with adequate grounds supporting a new trial on Trism’s counterclaim against Reese. Therefore, I would not remand this cause for a new trial on Trism’s counterclaim.